Clark, Judge,
dissenting:
*510The testimony of Probation Officer Joyce D. Lee, the only witness to testify at the revocation hearing, reveals the following:
1. Probation Officer Joyce D. Lee was informed the week before the 31 March 1980 raid and search that defendant was using drugs. The officer did not then visit or attempt to search defendant’s home.
2. The Violation Report included charges that defendant had violated conditions of the probation judgment in that she had refused to work, and had refused to pay the court costs and fine, in addition to the charge of possessing prescriptions for controlled substances. Testimony was offered tending to show violations of all three conditions. The refusal to work and refusal to make payment violations had existed for some time, but were not reported until after the 31 March 1980 raid. It is noted that the revocation judgment appealed from included no finding of fact relative to violation of the work and payment provisions.
3. On the morning of 31 March 1980 the Probation Officer was advised by a telephone call from Officer Boyes that defendant, who lived with her boyfriend, possessed drug prescriptions and stolen property, according to information furnished by a reliable informant. No effort was made to get a search warrant.
4. Sgt. Boyes and three other law officers came by Probation Officer Lee’s office; and they, in two cars, went to defendant’s home. A fifth officer, Sgt. Roadcap, accompanied them in a third car for the purpose of supervising the transportation of stolen property from defendant’s house to the police station.
5. Officer Lee and four law officers entered the home, and each made an independent search. The forged prescriptions for drugs and stolen property were found by the law officers.
My heart does not bleed for the defendant. There is substantial evidence that she willfully violated two other probation conditions which would justify revocation of probation. But I think the 31 March 1980 raid was instigated and primarily conducted by law enforcement officers, who used the probation officer with her search power as a substitute for a search warrant, and that under the circumstances the search was unreasonable and in violation of both G.S. 15A-1343 and the
*511Fourth Amendment. The prescriptions for controlled substances found in the search should have been excluded. I vote to reverse.